Title: To James Madison from Hugh O’Reily, 2 May 1813
From: O’Reily, Hugh
To: Madison, James


        
          
            Sir
            Fort Alert May 2 1813
          
          You will please to excuse the liberty by a private Soldiar to The first Magestrate of this great Nation. It is of the utmost importance to me to get an honourable discharge from the Service. I should recommend myself for Some Commission in the first Regt. Refer you to Collonel Lewis Cass, who will inform you I have been the first man landed on the Canedean Shore This war. I would also Call Collonel Van horn And Major Rolan and Capt Richard Tolbot all of The 19th. Regt. also to General Wm. Henry Harrison John H Piatt of Cincinati also to General James Findley who I suppose has this moment Some Thousands of Public Money Leutenat C Miller of the 4th. Regt. Genneral Mc.Aurthur Chilicothe Ohio. I Know not who the Secratery of War is or I Should not Troubl you. I Beg leave to recommend to your Excellen⟨cy⟩ two Boys of mine now in Cincinati David Townesend O Reily and George Washingto⟨n⟩ O Reily to which place I would repair with all possible Speed to put up Proviss⟨ions⟩ General wade Hampton now at orlean⟨s⟩. I will wait on your Excellency as Soon as I can get niy I am nearly 45 years old. I understand puting well. Cincinati ⟨is⟩ a Cheap Country to put provission of the Ohio the high way to Orleans. I pray your Excellency Accept my most Cordial well wishes &c. &c.
          
            Hugh O Reily
          
        
        
          I hope you will direct discharge to Major John A Burd Traders Hill or Fort Alert.
        
      